The court is of the opinion that the injunction should be granted. Pub. Stat. R.I. cap. 237, § 13, authorizes the receiver appointed under its provisions to take "possession of all property . . . . of the debtor, including estate and property attached or levied on, within sixty days prior to the filing of said petition," c. It is the date of the filing of the petition, not the service of process on it, which determines the right of the receiver.
The proceeding is under the control of the court. If a petitioner unnecessarily delays to make service of process, the court on due notice to parties interested, and on motion by any person injured by the delay, may require that service should be made within a specified time, and in default of compliance with such requirement, may order the petition to be dismissed.